DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 7/20/22 has been entered.
 Election/Restrictions
Claims 5-8 remain withdrawn.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1 and 9-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kotaka (US 20170313106 A1) in view of Noso et al. (US 20170305702 A1, hereinafter Noso).
As to claim 1, Kotaka teaches a medium ejection device comprising: 
a medium ejector (rollers of discharge opening 103a – fig. 2) to eject a medium; 
a medium stacker 102a (figs. 3 and 6) on which the medium ejected from the medium ejector is stacked; 

[AltContent: arrow][AltContent: textbox (ES)][AltContent: oval][AltContent: arrow][AltContent: textbox (MS)][AltContent: ][AltContent: textbox (Fig. 7)]
    PNG
    media_image1.png
    176
    169
    media_image1.png
    Greyscale


a medium stopper MS (fig. 7 above) disposed on the medium stacker opposite the medium ejector; and 
an extended stacker ES (fig. 7 above) disposed on a downstream side of the medium stopper in a medium ejection direction, 
wherein the medium stopper includes a lower portion being orthogonal to and above (see fig. 10) a surface of the medium stacker 102a (see fig. 7), the surface (of the medium stacker 102a) being configured to stack the medium, and 
an upper portion inclined toward downstream in the medium ejection direction and having an inclination angle (see fig. 7), the inclination angle being an angle between the upper portion and a direction orthogonal to the surface of the medium stacker.
Kotaka does not teach that the inclination angle of the upper portion of the medium stopper increases upward.
[AltContent: arrow][AltContent: textbox (C)]
    PNG
    media_image2.png
    612
    753
    media_image2.png
    Greyscale

Noso teaches a printer 100 with an output tray 24 (fig. 1) having a protrusion 28 formed of two surfaces 25a, 27a joined by a curved section C (fig. 5 above).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the apparatus of Kotaka such that the upper portion and extended stacker, being two surfaces of a protrusion on an output tray, are joined by a curved section as taught by Noso since such a modification would be a mere change in the shape of the connection between the two surfaces for the predictable result that sheets are still successfully stacked in the output tray.
Kotaka as modified teaches that the inclination angle of the upper portion of the medium stopper increases upward (due to the curve in Kotaka’s upper portion in view of Noso’s teachings).

As to claim 9, Kotaka as modified teaches an image forming apparatus (fig. 1 of Kotaka) comprising the medium ejection device according to claim 1.

As to claim 10, Kotaka as modified teaches wherein the upper portion has a curved shape C (Noso) that draws an arc toward downstream in the medium ejection direction. 

As to claim 11, Kotaka teaches wherein a distance along an output tray from a point on the output tray on which the medium stopper is disposed to a point on the output tray under a nip between a sheet rejection roller (roller at discharge opening 103a) and a driven roller, L1, is larger than a length of a side of the medium parallel to the medium ejection direction, L (see fig. 2, which shows that the sheet is short and does not reach the mediums stopper MS).

Claim 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kotaka in view of Noso as applied to claim 1 above and further in view of Miranda et al. (US 20110262204 A1, hereinafter Miranda).
As to claim 2, Kotaka teaches wherein the medium stopper MS and the extended stacker ES are one component (see figs. 3 and 6).
Kotaka as modified does not teach that the medium stopper and extended stacker are molded as one component (Kotaka is silent as to the material of the medium stopper and extended stacker, meaning Kotaka is also silent as to whether the medium stopper and extended stacker could have been made by molding).
Miranda teaches a printer (fig. 3) with an output stacker 28 made of molded plastic (¶18).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the apparatus of Kotaka as modified such that at least the output stacker (see elements 102a and 102c, in figs. 3 and 6 of Kotaka, which are integrally formed) is made of molded plastic as taught by Miranda since molded plastic components are relatively inexpensive and easy to make.
Kotaka as modified teaches herein the medium stopper MS (Kotaka) and the extended stacker ES (Kotaka) are molded as one component (Kotaka’s protrusion element 102c, having the medium stopper MS and the extended stacker ES, is formed from molded plastic in view of Miranda’s teachings).
Response to Arguments
Applicant's arguments filed 7/20/22 have been fully considered but they are not persuasive. 
Applicant argues on pg. 6 that Kotaka does not teach wherein the medium stopper includes a lower portion being orthogonal to and above a surface of the medium stacker, because the lower portion of the medium stopper 102c is below a surface of element 211b, which Applicant equates to the claimed medium stacker. 
Applicant’s argument is not persuasive because the Office Action does not rely on element 211b as the medium stacker. Element 102a is relied on as the medium stacker, and Kotaka teaches wherein a lower portion of the medium stopper 102c is orthogonal to and above a surface of the medium stacker 102a (see fig. 10).

Applicant further argues on pg. 6 that Kotaka’s medium stopper 102c cannot “perform the same function as a medium stopper for the smaller sheet as taught in the present application.”
In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., “perform the same function as a medium stopper for the smaller sheet as taught in the present application”) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).

Applicant argues on pgs. 6-7 that it would not have been obvious to combine Kotaka and Noso because Kotaka’s medium stopper and Noso’s curved section C have different locations and functions. Specifically, Applicant submits that Kotaka’s medium stopper is for stopping sheets while Noso’s curved section is for stacking sheets.
Applicant’s argument is not persuasive. Both of Kotaka’s medium stopper 102c and Noso’s curved section C are parts of a medium ejection device over which a sheet can glide, and Kotaka’s medium stopper 102c is also capable of stacking long sheets (see fig. 17 of Kotaka). Therefore, it would have been obvious to modify the sheet of Kotaka’s medium stopper in light of Noso’s teachings.

Applicant argues on pgs. 7-8 that the modification of Kotaka’s medium stopper to have a curved section as taught by Noso would not have been an obvious change in shape because the instant disclosed curved shape provides a small resistance force to large sheets, allowing large sheets to reach an extended stacker 14.
Applicant’s argument is not persuasive at least because Noso provides a prior art teaching of the claimed curved shape, and Applicant fails to provide a persuasive argument as to why it would allegedly not be obvious to provide Kotaka’s stopper with Noso’s curved shape. 
Additionally, Kotaka’s medium stopper 102c already provides the alleged advantages cited by Applicant, even without Noso. 
[AltContent: textbox (Slanted surface with small resistance for large sheet)][AltContent: arrow]
    PNG
    media_image3.png
    308
    421
    media_image3.png
    Greyscale

Fig. 17 of Kotaka above shows that the medium stopper 102c already has an upper portion with a small contact angle providing little resistance to a large sheet, as evidenced by the large sheets that have glided onto the medium stopper 102c. Therefore, Kotaka’s slanted surface already provides the advantage cited by Applicant. Since both of Kotaka’s slanted surface and Noso’s curved surface allow sheets to slide over them, it would have been a matter of choice to provide the medium stopper of Kotaka with Noso’s curved surface instead of the slanted surface.
Conclusion
All claims are either identical to or patentably indistinct from claims in the application prior to the entry of the submission under 37 CFR 1.114 (that is, restriction would not be proper) and all claims could have been finally rejected on the grounds and art of record in the next Office action if they had been entered in the application prior to entry under 37 CFR 1.114. Accordingly, THIS ACTION IS MADE FINAL even though it is a first action after the filing of a request for continued examination and the submission under 37 CFR 1.114.  See MPEP § 706.07(b). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RUBEN C PARCO JR whose telephone number is (571)270-1968. The examiner can normally be reached Monday - Friday, 8:00 AM - 4:30 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephen Meier can be reached on 571-272-2149. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/R.C.P./Examiner, Art Unit 2853                                                                                                                                                                                                        
/JILL E CULLER/Primary Examiner, Art Unit 2853